MFS® INVESTMENT MANAGEMENT , BOSTON, MASSACHUSETTS02116-3741 (617) 954-5000 September 15, 2010 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust XII (the “Trust”) (File Nos. 333-126328 and 811-21780) on Behalf of MFS® Lifetime® 2050 Fund (the “Fund”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectus and Statement of Additional Information for the Trust do not differ from those contained in Post-Effective Amendment No. 18 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on September 10, 2010. Please call the undersigned at (617) 954-5843 or Keli Davis at (617) 954-5873 with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President and Senior Counsel BEL/bjn enclosure
